t c summary opinion united_states tax_court kenneth nordeen petitioner v commissioner of internal revenue respondent docket no 9840-09s filed date kenneth nordeen pro_se michael j gabor for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure deficiency in petitioner’s federal_income_tax respondent also determined sec_6651 additions to tax of dollar_figure and dollar_figure for and respectively after concessions the issues for decision for the tax_year are whether petitioner is entitled to a deduction for expenses in excess of dollar_figure claimed on schedule c profit or loss from business and whether petitioner is liable for an addition_to_tax under sec_6651 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was filed petitioner worked as a self-employed general contractor on various properties owned by thomas hoy mr hoy during the year at issue mr hoy paid petitioner by check petitioner cashed 2respondent conceded that there is no deficiency or addition_to_tax due from petitioner for the taxable_year 3respondent also determined that petitioner is liable for self-employment_tax of dollar_figure this is a computational adjustment and was not addressed at trial the checks using some of the proceeds to purchase supplies and materials for the construction of mr hoy’s home petitioner retained some records with respect to his income-producing activity however many of petitioner’s records were destroyed in a hurricane mr hoy issued a form 1099-misc miscellaneous income reflecting that he paid petitioner dollar_figure in nonemployee compensation in petitioner filed his form_1040 u s individual_income_tax_return on date as married_filing_separately and reported gross_receipts and gross_income of dollar_figure petitioner deducted expenses of dollar_figure reflecting a loss of dollar_figure petitioner’s schedule c reflected the following deductions description depreciation and sec_179 expense deduction insurance legal and professional services rent or lease vehicles machinery and equipment supplies deductible meals and entertainment wages amount claimed dollar_figure big_number big_number big_number big_number big_number 4mr hoy included on form_1099 funds he paid petitioner to purchase supplies see our discussion infra other expenses cell phone total expenses big_number big_number petitioner did not initially provide respondent with any documents to substantiate the expenses deducted on schedule c respondent allowed dollar_figure of schedule c deductions by using a gross_profit_percentage based on industry norms for respondent mailed petitioner a notice_of_deficiency on date i burden_of_proof discussion a notice_of_deficiency is generally presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 if the taxpayer satisfies certain substantiation and recordkeeping requirements the burden_of_proof regarding factual matters may shift to the commissioner see sec_7491 petitioner has not alleged and we do not find that the burden_of_proof should shift to respondent see sec_7491 and b 5at some point before trial petitioner found some records relating to his schedule c activity also at some point before trial petitioner claimed entitlement to dependency_exemption deductions and a medical_expense_deduction for the taxable_year the dependency_exemption deductions and the medical_expense_deduction were not claimed on the federal_income_tax return nor were these issues raised in the petition the court permitted petitioner the opportunity to raise these issues and present evidence at trial petitioner however did not present any evidence at trial and accordingly no adjustments are allowed for these claims income_tax deductions are a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer 503_us_79 292_us_435 a taxpayer is generally allowed deductions under sec_162 for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify as a deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 326_us_465 308_us_488 an expense is necessary if it is appropriate and helpful in carrying on the trade_or_business 320_us_467 welch v helvering supra pincite 82_tc_538 an expense is ordinary when it is of common or frequent occurrence in the type of business involved deputy v du pont supra pincite a taxpayer must maintain sufficient records to enable the commissioner to determine his correct_tax liability sec_6001 sec_1_6001-1 income_tax regs a taxpayer must also substantiate the purpose and amount of the deductions claimed 116_tc_438 65_tc_87 affd per curiam 540_f2d_821 5th cir merely claiming a deduction on a federal_income_tax return is not sufficient to substantiate those deductions 71_tc_633 62_tc_834 within the limitations set by sec_274 if a taxpayer is unable to substantiate his deductions the court is permitted to estimate the deductible amount after the taxpayer has established that he incurred deductible expenses 39_f2d_540 2d cir a taxpayer must provide sufficient evidence to establish a rational basis upon which we can make the estimate 85_tc_731 ii schedule c expense deductions respondent allowed petitioner a deduction of dollar_figure for although petitioner was able to provide some documentation of expenses for petitioner’s testimony combined with the records produced does not support deductible expenses in excess of the amount respondent allowed because petitioner has been unable to substantiate deductions in excess of dollar_figure for we sustain respondent’s determination we note that respondent’s revenue_agent indicated to the court that she believed the form 1099-misc overstated gross_income in that the form 1099-misc included funds mr hoy gave petitioner to purchase supplies and materials for the construction of mr hoy’s home assuming the court were to conclude that the form 1099-misc was overstated as respondent’s agent suggested we would be inclined to sustain respondent’s deficiency determination in any event petitioner credibly testified that he took a weekly draw from funds received from mr hoy as his pay for work done petitioner indicated that the amount of the draw was approximately dollar_figure for the first half months of and approximately dollar_figure for the following months accepting petitioner’s testimony we could conclude that petitioner received approximately dollar_figure of gross_income during petitioner did not present any evidence of expenses to offset this income thus under this theory we could conclude that the amount of the deficiency would be greater than that determined by respondent as respondent did not raise this alternative theory nor make any claim for an increased deficiency we do not consider this question any further this discussion simply 6we compute this amount on the basis of weeks x dollar_figure dollar_figure weeks x dollar_figure dollar_figure this equals dollar_figure illustrates that by his own testimony petitioner appears to have understated his taxable_income iii addition_to_tax sec_6651 generally provides that there will be an addition_to_tax for a failure_to_file a timely return unless a taxpayer can show that the failure_to_file is on account of reasonable_cause and not willful neglect respondent satisfied his burden of production under sec_7491 by establishing that petitioner did not file his federal_income_tax return by its due_date therefore petitioner bears the burden of proving that his failure_to_file a return was due to reasonable_cause and not due to willful neglect see sec_6664 higbee v commissioner supra pincite ruggeri v commissioner tcmemo_2008_300 a taxpayer can establish that his failure to timely file was due to reasonable_cause if he exercised ordinary business care and prudence and was nevertheless unable to file his return in time 469_us_241 92_tc_899 sec_301_6651-1 proced admin regs willful neglect is the conscious intentional failure_to_file or reckless indifference to the obligation to file a tax_return united_states v boyle supra pincite petitioner has not offered and we do not find that he had reasonable_cause for failing to file his federal_income_tax return by the date prescribed by law to reflect the foregoing and on the basis of the concessions decision will be entered for respondent as to and for petitioner as to
